Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Castro publication wherein it discloses a method of operating a vehicle (see Figs. 1 - 2.  In particular, see Figs. 1 and 4.  See ¶0010 - ¶0015), comprising: 
operating, at the vehicle, a local electronic control unit for control of the vehicle based on an input (see Figs. 1 - 4, ¶0010 - ¶0015, and ¶0050.  In particular, see Figs. 2 and 4. See ¶0014 and ¶0050);
sending the input to a remote computing platform (see Fig. 2 - 4, ¶0050, ¶0060 - ¶0061, and ¶0078 - ¶0086. In particular, see Fig. 4.  See ¶0050 and ¶0060, ¶0081, ¶0085);
operating, at a remote computing platform, a backup electronic control unit for control of the vehicle using the input to generate a backup output, wherein the backup electronic control unit is configured to send the backup output from the remote computing platform to the vehicle (see Fig. 2, ¶0050, ¶0060 - ¶0061, ¶0081, and ¶0110. In particular, see ¶0050, "a remote processor at, for example, the service center, a cloud server of vehicle  manufacturer, etc., could execute instructions for controlling the host vehicle 100 and transmit various commands to the host vehicle 100 through the drone 115."  Emphasis added.  See ¶0060, cloud-based server); and
 transferring a control of the vehicle from the local electronic control unit to the backup electronic control unit upon occurrence of a fault at the local electronic control unit to operate the vehicle using the backup output.  (See Figs. 1 - 4, ¶0050, Castro teaches a remote processor which for controlling the host vehicle 100 and transmit various commands to the host vehicle 100 through the drone 115, and where further if there is a detected malfunctioning electronic control unit (ECU) due to a fault at the local ECU it transfers vehicle control back to the backup ECU.)
However, the prior art does not teach, or suggest every element of independent claims 1, 8, and 15. As such, a person skilled in the art would not modify Castro, or any other combination thereof, to provide the method for wherein the backup electronic unit operates at the same as the local electronic unit.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the backup electronic unit operates at the same as the local electronic unit.
In particular, the prior art is silent in teaching, or suggesting a method for wherein the backup ECU operates simultaneously as the local ECU; and transfers a control of the vehicle from the local ECU to the backup electronic control unit ; such that a backup software process is running on the backup ECU in order to provide continuous operation of the vehicle in the event of occurrence of a fault at the local ECU.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661